MEMORANDUM **
Ricardo Rizo-Medina appeals the 77-month sentence imposed following his guilty plea to one count of being found in the United States after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 18 U.S.C. § 3742, and affirm.
Rizo-Medina first contends the district court erred by enhancing his sentence on the basis of his prior aggravated felony conviction, which was suffered prior to the enactment of the Illegal Immigration Reform and Immigrant Responsibility Act (“IIRIRA”). We review de novo the district court’s interpretation of the sentencing guidelines. See United States v. Castillo, 181 F.3d 1129, 1134-35 (9th Cir.1999). Rizo-Medina’s contention, however, has been foreclosed by our decision in United States v. Maria-Gonzalez, 268 F.3d 664, 667-71 (9th Cir.2001).
Rizo-Medina also contends his sentence violated the Ex Post Facto Clause. We review de novo whether there was an ex post facto violation. See United States v. Baker, 10 F.3d 1374, 1394 (9th Cir.1993), overruled on other grounds by United States v. Nordby, 225 F.3d 1053 (9th Cir.2000). Here too, Rizo-Medina’s contention has been foreclosed by United States v. Ramirez-Valencia, 202 F.3d 1106, 1110 (9th Cir.), cert. denied, 531 U.S. 892, 121 S.Ct. 218, 148 L.Ed.2d 154 (2000) (per curiam), cited in Maria-Gonzalez, 268 F.3d at 668 n. 2.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.